
	
		I
		112th CONGRESS
		1st Session
		H. R. 3088
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Lewis of Georgia
			 (for himself, Mr. Towns,
			 Mr. Filner,
			 Ms. Lee of California,
			 Mr. Rangel,
			 Mr. Jackson of Illinois,
			 Mr. Conyers,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Mr. McDermott,
			 Mrs. Christensen,
			 Ms. Jackson Lee of Texas,
			 Mr. Stark, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to post on the public
		  Web site of the Department of Defense the cost to each American taxpayer of
		  each of the wars in Afghanistan, Iraq, and Libya.
	
	
		1.Short titleThis Act may be cited as the
			 Cost of War Act of
			 2011.
		2.Cost of
			 warsThe Secretary of Defense,
			 in consultation with the Commissioner of Internal Revenue, shall post on the
			 public Web site of the Department of Defense the cost to each American taxpayer
			 of each of the wars in Afghanistan, Iraq, and Libya.
		
